WiNslow, C. J.
There is really very little that need, be said in affirming this judgment. The city advertised for sale “the old garbage plant,” “the entire building, including all its machinery, boilers, etc.” The trial .court found on sufficient evidence that the machinery in question was a part of “the old garbage plant,” although located in a separate building. When, therefore, the plaintiff bid for the “old garbage plant” and his bid was accepted and the' money paid, he became the owner of the machinery in question.
The claim that the razing of the plant was a public work •or improvement, and hence that the sale was void because certain charter provisions were not complied with, requiring that plans of the work be first made and certain other formal steps be taken, cannot be sustained. The razing of the building was in no proper sense a public work or improvement, but simply a necessary incident to the sale of the materials and machinery.
By the Oouri. — Judgment affirmed.